DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
The phrase in ll. 3 stating “from the user” is suggested to be changed to -- from a user --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 8-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry (US Pub 2005/0231746) in view of Tecu (US Pub 2004/0100669).

Re claim 1: Parry ‘746 teaches an image forming apparatus comprising: 
a user interface device (e.g. the MFP contains a user interface, which is shown in figure 1b and explained in ¶ [42].); 

[0042] Digital transmitter devices 102-i are generally distinguishable from devices such as desktop PCs (personal computers), laptop PCs, and pocket PCs by their limited purpose and limited user interface or input/output capabilities. For example, FIG. 1b shows a user interface for a digital transmitter device 102-i. The user interface includes various sections of input devices to perform respective functions with the digital transmitter device. Section 102a allows input of alphanumeric strings with respective number keys in order perform input to send a facsimile and/or an e-mail. Section 102b shows a touch sensitive menu screen 102e for receiving input and/or outputting a display of diagnostics and/or status. Various menu buttons are also shown in Section 102b. Section 102c shows a copy start button to make a copy of one or more sheets of optically scanned paper. Section 102d shows a scan button to optically scan one or more pieces of paper. As an alternative to the user interface depicted in FIG. 1b, digital transmitter device 102-i can have a simpler front menu panel with a limited screen space and less input buttons or keys. As another alternative to the user interface depicted in FIG. 1b, digital transmitter device 102-i can have an integrated keyboard (such as a "QWERTY" keyboard) to assist in entering data. 



[0049] A system 200 of FIG. 2 includes digital transmitter device 102 as a network resource coupled by a wired or wireless link to interconnecting network 104 and to server 106 through interconnected network 104. As such, FIG. 2 illustrates an embodiment of the system 100 of FIG. 1a in greater detail. In accordance with still further aspects of the present invention, digital transmitter device 102 may be included within a multiple function peripheral (MFP) device 300. As its name implies, the MFP device 300 is configured to provide multiple functions. In this example, the functions provided by the MFP device 300 include those provided by digital transmitter device 102 as well as an optional printer device 310. Consequently, the user of digital transmitter device 102 may also print out a hardcopy of any applicable portions of data stored, scanned or otherwise acquired by digital transmitter device 102.

[0055] Digital transmitter 102 includes one or more CPUs 202, each of which is operatively coupled to memory 206, and a user interface that includes an input device. Preferably, the input device will be locally accessible at digital transmitter device 102. By way of example, the input device can be a touch sensitive menu screen 210. Digital transmitter device 102 also includes at least one communication port for interfacing with interconnecting network 104 through either a wired or wireless link. 
[0056] When included in MFP device 300, CPU(s) 202 would also be operatively coupled to printer device 310, for example. CPU(s) 202 is representative of any hardware, firmware and/or software 
[0057] Memory 206 is representative of any type of data storage mechanism that can be accessed by at least CPU(s) 202. Memory 206 may therefore include, for example, some form of random access memory (RAM), some form of read only memory (ROM), and/or other like solid-state data storage mechanism. Memory 206 may include a magnetic and/or optical data storage mechanism. Scanning mechanism 212 is representative of any optical scanner technology that may be employed to produce scanned object data upon scanning an object. Such scanning technologies are well known. The resulting scanned object data is provided to CPU 202 and/or stored in memory 206.

wherein the processor executes the instructions to: 
display a preview screen of a document through the user interface device (e.g. the user is able to view a preview of the edited document before output of the document takes place, which is taught in ¶ [99].), 

[0099] After optional step 822, process 800 performs step 824 through the execution of the image composer 217 by digital transmitter device 102. The execution of the image composer 217 composes the document with the input (or retrieved) text and/or objects substituted into the one or more insertion fields, thereby producing a digital rendering of the document that was scanned at step 816. At step 826, the digital rendering can be output by printing, facsimile transmission, or by one or more e-mail messages that are assembled and transmitted to the e-mail address(es) input or otherwise specified by the user at step 806. Attached to each e-mail message is a file containing a digital rendering of the document. Alternatively, the user may be permitted an option at step 826 to preview the document with insertions prior to the output thereof. As a still further alternative, an embedded digital certificate of authenticity (e.g., a check sum) can be included in a transmission of the digital rendering. The recipient of the transmission (e.g., a 

perform an embedding process of embedding user-specific information into a plurality of user-specific information input areas included in the document (e.g. the invention teaches finding areas designated in the scanned document that can receive inserted items the user selects for insertion, which is taught in ¶ [101] and [102].  The invention further discloses superimposing a signature or text within the areas detected to receive inserted information, which is detected in ¶ [104] and [105].), 

[0101] FIG. 9 shows process 900 beginning at step 902 which directs a process flow to step 904. At step 904, process 900 waits for the scanning mechanism 212 of the digital transmitter device 102 to be ready. If so, the process 900 moves control to step 906 where the scanning mechanism 212 scans in the document for storage at the digital transmitter device. Step 908 calls for the execution of detection application 216 to locate detectable indicia in the optically scanned image of the document as discussed above. When an insufficient detection results, process 900 displays corresponding diagnostics at step 910 and then terminates. Alternatively, the detection application 216 can be configured to terminate after a diagnostic display when it has been determined that an expected form code has not been entered. The form code, however, could be entered at step 912 and then processed similarly to what has been discussed above with respect step 812 of FIG. 8, thereby identifying both a form template and its corresponding one or more predetermined insertion fields. 
[0102] When the location of the one or more predetermined insertion fields have been determined as described above, the digital transmitter device 102 displays prompts upon touch sensitive menu screen 210. There can be one or more prompts corresponding to each of the one or more predetermined insertion 

[0103] Input from a user is received and tested for validity at step 913. The validity test extends both to access control as well as compliance with expected input to corresponding insertion fields. The test that controls access to the digital transmitter device corresponds to that which was discussed above with respect to step 810 of FIG. 8. A test for a valid insertion to be made into the predetermined insertion fields can be based upon predetermined criteria for monitoring user input. An invalid access attempt (negative access control check) or an invalid input for insertion will result in a diagnostic that is displayed at step 914 followed by a termination of process 900 at step 910. When valid input is received from the user and the user is granted access control rights, process 900 moves to step 915.

[0104] When various acceptable inputs are made by the user, step 915 uses the input to access one or more databases so as to retrieve corresponding data. These data can be the size, shape and characteristics of insertion fields corresponding to detectable indicia. Other data that can be retrieved is one or more e-mail addresses in a distribution list and/or an optional text message to be sent with an e-mail message. By way of example and not by way of limitation, database and file codes storage 220, 224, respectively at the digital transmitter device 102 and at the server 106, can be used to retrieve these data.

[0105] Process 900 then passes control to step 916 where the process 900 waits until the image composer 217 of digital transmitter device 102 is ready to compose a modified scanned image of the document. Once the image composer 217 is ready, process 900 moves to step 918. At step 918, the image composer component 217 of digital transmitter device 102 can be executed, in conjunction with scanning mechanism 212, to maintain data and/or algorithms, software, firmware, or other process control means for composing documents with the corresponding insertion 

display state information of the plurality of user-specific information input areas on the preview screen of the embedding process (e.g. the user is able to preview the superimposed information into the insertion areas after the insertions occur, which is taught in ¶ [99] above.), and 
when the embedding process is completed, perform an image forming job with respect to the document in which the user-specific information is embedded, through the image forming job operator (e.g. after the signature or insertion data is added to the scanned document digital image areas designated for insertion, the user can perform a printing process of the document, which is taught in ¶ [106].).  

[0106] After step 920, process 900 performs step 922 through the execution of the image composer 217 by digital transmitter device 102 that composes the document with the insertion fields filled in, thereby producing a rendering of the document. At step 922, the process 900 moves to step 924 where the rendering can be output by printing, facsimile transmission, or by one or more e-mail messages that are assembled and transmitted to one or more e-mail addresses. A file containing the rendering of the document can be attached to each e-mail message that is to be 
	However, Parry fails to specifically teach the features of in synchronization with a progress of the embedding process.
However, this is well known in the art as evidenced by Tecu.  Similar to the primary reference, Tecu discloses displaying the state of a document while it is edited (same field of endeavor or reasonably pertinent to the problem).    
Tecu teaches in synchronization with a progress of the embedding process (e.g. the invention discloses a user adding graphical elements to an image area of a scanned document, which is taught in ¶ [33] and [34].  As the user inserts the graphical elements in the image, the user is able to see the placement of the element in the image, which is taught in ¶ [35].).

[0033] Secondary image 425 (also referred to herein as an `overlay`) may initially comprise no image elements and may simply provide a user interface for manipulating data that is to be printed onto document 225 from which scanned image 325 was captured. For example, upon an initial rendering of secondary image 425, an image border may be displayed with no visible image elements therein displayed on device 85 such that scanned image 325 appears on device 85 unobstructed, that is with no forefront elements of secondary image 425 overlaid on scanned image 325. A user may interact unknowingly with secondary image 425, for example believing the user is navigating a cursor, mouse pointer, or another display element to a desired position in scanned image 325 for inputting text, graphical objects, or other visible objects that are to be printed at a corresponding 
[0034] With reference now to FIGS. 5C and 5D, a user may select a position 426 of secondary image 425 by navigating a positional element, such as a mouse cursor, over scanned image 325 and secondary image 425 overlaid therewith. Position 426 has a coordinate (x1, y1) associated therewith. The user may then input a graphical element, such as a text string (`input 1`), by providing appropriate input to computer 80, for example by inputting a string of text to keyboard 82. The input text string is then inserted at position 426 into secondary image 425, as shown in the schematic of secondary image 425 of FIG. 5D. The user may select another position, such as position 427 having another coordinate (x2, y2) and insert an additional element, such as another text string (`input 2), at the selected position 427 and graphics application 222A accordingly inserts the input element into secondary image 425. The user may continue to navigate the position element and provide additional input (such as additional text strings `input 3` and `input 4`) at other selected positions (positions 428 and 429 having respective coordinates (x3, y3) and (x4, y4)) until all desired inputs have been made. 
[0035] As inputs are made and secondary image 425 is updated to include input of graphical elements thereto, graphics application 222A may update secondary image 425 such that the overlay thereof with scanned image 325 provides a visual output to the user via display device 85 of how a composite of scanned image 325 and secondary image 425 will appear. Upon completion of providing input to secondary image 425, for example by selection of an appropriate command by the user, a print operation may be initiated that results in traversal of document 225 past printer apparatus 140. Secondary image 425 may be conveyed to printer driver 252 for conversion into printer formatted data and thereafter conveyed to device 10 via cable 75. As document 225 is driven past printer apparatus 140, the printer formatted data representative of secondary image 425 is printed on document 325. 



Re claim 2: The teachings of Parry in view of Tecu are applied to independent claim 1 above. 
Parry ‘746 teaches the image forming apparatus of claim 1, wherein the state information of the plurality of user-specific information input areas is adaptively changed in synchronization with selection of the user-specific information input areas or an embedding of the user-specific information (e.g. after the user enters information associated with the user insertion prompts, the invention allows for the areas designated for insertion to change when the text or signature is inserted into the area.  This represents a state information change of the area, which is explained in ¶ [101], [102], [104], [105] above, [18] and [19].).

[0018] Implementations described herein provide access control to a digital transmitter device based upon user input, where the user input corresponds to text and/or objects that are inserted into a document at one or more predetermined insertion fields without editing the document with a word processor. In a first implementation, the document is marked up with detectable indicia at one or more predetermined insertion fields where the text and/or objects are to be inserted. The marked up document is scanned to form an optically scanned image, and the detectable indicia is detected in the optically scanned image to 

[0019] A user enters input that is used as access control to operation of the digital transmitter device. The input, for instance, can be physically entered by the user at an input device such as a keypad and/or at a touch sensitive menu screen. If access is granted based upon the input, text and/or objects are retrieved. The text and/or objects can be directly entered as input to the digital transmitter device by the user. Alternatively, the input provided by the user can be used to perform a lookup in a table or other logical structure to retrieve the text and/or objects. 
  
Re claim 3: The teachings of Parry in view of Tecu are applied to independent claim 1 above.
Parry teaches the image forming apparatus of claim 1, wherein the processor executes the instructions to: receive, from a user, an input of the user-specific information, store the received user-specific information (e.g. the user can input user ID or signature information based on the display prompt, which is taught in ¶ [90] and [91].  The entered data by the user is stored in order to check to see if the entered information is a valid entry, which is taught in ¶ [92] and [93].), 

[0090] FIG. 8 shows process 800 beginning at step 802 which directs a process flow to step 804. At step 804, process 800 waits for the scanning mechanism 212 of the digital transmitter device 102 to be ready to perform a scanning operation. When the scanning mechanism 212 is ready, the process 800 moves control to step 806. At step 806, the digital transmitter device 102 displays a prompt upon touch sensitive menu screen 210. In order to display the prompt, the server module 214 of memory 206 in digital transmitter device 102 can serve a menu page that is stored in memory 206 to CPU 202 for execution of script code. The script code being executed by CPU 202 effects a function to be performed by digital transmitter device 102, such as receiving input from a user that is entered upon touch sensitive menu screen 210, or the initiation of a function by the user depressing a function related virtual button that is displayed upon touch sensitive menu screen 210. The script code will preferably be executed in conjunction with an interpretation of the menu page. Note that in certain implementations, the menu page can be directly interpreted by script code executing on CPU 202 without any prior storage in menu documents in memory 206 or use of server module 214 in digital transmitter device 102. 

[0091] The prompt at step 806 directs a user to enter various inputs upon a user interface to the digital transmitter device 102. By way of example, such a user interface could be touch sensitive menu screen 210 of digital transmitter device 102 as seen in FIG. 2. The input can be entries that include a User ID and/or a manually entered signature. An entry can also be made for a form code, as discussed above. Other examples of input methods include biometric identification and employee badges. 

[0092] After the entries of the user are accepted, the entries are queried at step 808. At step 808, it can be determined whether or not the user has made input to the user interface. If the user has not made input to the user interface then the process 800 passes control to back to step 806. If, however, the user has made input using the user interface at step 806, then the process moves to step 810. Alternatively, if the user has entered a form code, then the form code can be used to look up a form template. The form template can be retrieve and found to have one or more predetermined insertion fields therein. For instance, a user can enter a form code which, when looked up in 

[0093] At step 810, an access control check is preformed upon the input made at step 806. By way of example, the User ID 304 and the manually entered signature 608 seen in FIG. 6 can be queried against the database and file code storage 220 and/or 224 of either digital transmitter device 102 or server 106. This query can be used, for example, as access control check that determines whether or not the input User ID matches the manually entered signature. This matching routine can be performed using known handwriting recognition techniques, such as those incorporating a comparison of the speed at which a signature is executed. Other access control routines can also be used. Such as the previously mentioned use of biometric identification. If the access control check results in a denial of access (e.g., other than a positive result from the access control check), then a diagnostic message or error code is displayed to the user on the user interface at step 812 and the process 800 returns control to step 804. Other alternatives for a denial of access are contemplated. The digital transmitted device 102 can be disabled as to further access, and/or an alert message can be transmitted from the digital transmitter device 102 with or without a rendering of the manually input signature being attached to the message. If access is permitted, then process 800 proceeds to step 814.

receive an input selecting the plurality of user-specific information input areas into which the user-specific information is to be input, and embed the stored user-specific information into the plurality of selected user-specific information input areas according to a request of the user (e.g. when the user scans a document used for inserting data, this is considered as an input that will present and select multiple 

[0095] Process 800 then passes control to step 816 where the scanning mechanism scans in the document for storage at the digital transmitter device. At step 817, the execution of detection application 216 locates detectable indicia in the optically scanned image of the document as discussed above. When an insufficient detection results, process 800 displays corresponding diagnostics at step 812 and return is made to step 804. Alternatively, step 817 can be skipped where the user previously entered a form code that is used at step 808 to retrieve a form template and its corresponding predetermined insertion fields. As discussed above, the predetermined insertion fields can be determined by use of input of a form code that corresponds to a form template that has the predetermined insertion fields, or by the detection of detectable indicia in an optically scanned page that corresponds to the predetermined insertion fields. Once the predetermined insertion fields are known, text and/or objects (or representations thereof) are inserted into predetermined insertion fields by scanning and fitting the same and/or by input received from the user. 
[0096] After step 817 is acceptable, process 800 passes control to step 818 where process 800 waits for image composer component 217 and/or CPU(s) 202 of the digital transmitter device 102 to be ready to compose the scanned document. Image composer component 217 of digital transmitter device 102 can be used, in conjunction with scanning mechanism 212, to maintain data and/or algorithms, software, firmware, or other process control means for composing documents with the corresponding insertion fields in the optically scanned documents. 
[0097] After step 818, the digital transmitter device 102 is prepared to compose the scanned document. Process 800 then 

[0099] After optional step 822, process 800 performs step 824 through the execution of the image composer 217 by digital transmitter device 102. The execution of the image composer 217 composes the document with the input (or retrieved) text and/or objects substituted into the one or more insertion fields, thereby producing a digital rendering of the document that was scanned at step 816. At step 826, the digital rendering can be output by printing, facsimile transmission, or by one or more e-mail messages that are assembled and transmitted to the e-mail address(es) input or otherwise specified by the user at step 806. Attached to each e-mail message is a file containing a digital rendering of the document. Alternatively, the user may be permitted an option at step 826 to preview the document with insertions prior to the output thereof. As a still further alternative, an embedded digital certificate of authenticity (e.g., a check sum) can be included in a transmission of the digital rendering. The recipient of the transmission (e.g., a facsimile machine, an email recipient, a web site, etc.) can provide verification, using the embedded digital certificate of authenticity, that then sender was indeed authenticated. After the step 826, process 800 returns to step 804 to repeat the foregoing procedure. 

Re claim 4: The teachings of Parry in view of Tecu are applied to independent claim 1 above.
Parry teaches the image forming apparatus of claim 1, wherein the processor executes the instructions to: receive an input selecting the plurality of user-specific information input areas into which the user-specific information is to be input (e.g. in figure 9, a user can scan a document that signals to the system a selection of several insertion areas 
embed the received user-specific information into the plurality of selected user-specific information input areas according to a request of a user when an input of the user-specific information is received from the user (e.g. in step 912 of the invention, the user is prompted to enter insertions that will be placed in areas designated for input found in step 908.  The valid input of this information serves as a request to place the information for insertion entered at step 912 into the form in step 918, which is taught in ¶ [102], [104] and [105] above.).  

Re claim 5: The teachings of Parry in view of Tecu are applied to independent claim 1 above.
Parry teaches the image forming apparatus of claim 1, wherein the processor executes the instructions to: identify the plurality of user-specific information input areas included in the document, receive an input selecting at least one user-specific information input area into which the user-specific information is to be input from among the plurality of identified user-specific information input areas (e.g. when the user scans a sheet with the insertion areas or enters in a form code, this is considered as identifying a plurality of areas where text or signature information can be superimposed.  This scanning or entering of the form code are considered as the input selecting a plurality of the insertion areas for input, which is taught in ¶ [101] and [102] above.), 
receive an input of the user-specific information from a user, and embed the received user-specific information into the at least one selected user-specific 


Re claim 8: The teachings of Parry in view of Tecu are applied to independent claim 1 above.
Claim 8 is similar to claim 1 above.  Please refer to the rationale of claim 1 for the rejection of claim 8.


Re claim 9: The teachings of Parry in view of Tecu are applied to independent claim 8 above.
Claim 9 is similar to claim 2 above.  Please refer to the rationale of claim 2 for the rejection of claim 9.

Re claim 10: The teachings of Parry in view of Tecu are applied to independent claim 8 above.
Claim 10 is similar to claim 3 above.  Please refer to the rationale of claim 3 for the rejection of claim 10.


Claim 11 is similar to claim 4 above.  Please refer to the rationale of claim 4 for the rejection of claim 11.

Re claim 12: The teachings of Parry in view of Tecu are applied to independent claim 8 above.
Claim 12 is similar to claim 5 above.  Please refer to the rationale of claim 5 for the rejection of claim 12.

Re claim 15: The teachings of Parry in view of Tecu are applied to independent claim 1 above.
Claim 15 is similar to claim 1 above.  Please refer to the rationale of claim 1 for the rejection of claim 15.  (For the Non-transitory computer readable medium, the memory in ¶ [57] of Parry serves as the non-transitory computer readable medium that stores the instructions executed by the CPU.)


Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry, as modified by Tecu, as applied to claims 1 and 8 above, and further in view of Daos (US Pub 2009/0128859).


Parry teaches the image forming apparatus of claim 1, wherein the processor executes the instructions to edit the user-specific information embedded into the plurality of user-specific information input areas (e.g. the user is able to perform fitting of the text or cropping of the area after the text is inserted into an area, which is taught in ¶ [98].).  

[0098] The completion of the insertion fields is made by a step 822 that permits various options. Once such option permits the digital transmitter device 102 to be configured so as to permit or prevent one or more specific insertion fields from cropping the underlying portion of the optically scanned document, as disclosed above (e.g., the `no cropping` option). As a further option, the size and/or shape of the retrieved text and/or objects and their corresponding insertion fields can be adjusted to fit one another within the given size and shape of the optically scanned document.

However, Parry fails to specifically teach the feature of wherein the processor executes the instructions to edit, on the preview screen.
However, this is well known in the art as evidenced by Daos.  Similar to the primary reference, Daos discloses adding signature or id information onto a document on the display of the MFP (same field of endeavor or reasonably pertinent to the problem).    
Daos teaches wherein the processor executes the instructions to edit, on the preview screen (e.g. the invention allows for a user to alter the signature area and the signature that is placed on a document, which is taught in ¶ [76] and [77].).


[0077] When it is determined that no size adjustment has been received, or after completion of the alteration of the signature image in response to changes to the signature area 1110, flow proceeds to step 734. At step 734, a determination is made whether the signature, as displayed via the user interface 1110, is acceptable. That is, whether or not the user has selected the "I Accept" icon 1112 indicating that the appearance of the signature image 1110 on the page image data 1102 is acceptable and to be output by the associated document processing device 104. When the signature is not acceptable, e.g. the user selects the "back" icon 1114, flow returns to step 716, or the "cancel" icon 1116, whereupon the methodology illustrated in FIG. 7 terminates. It will be understood by those skilled in the art that the user is capable of selecting the "zoom in" icon 1106 to view a magnified view of the signature 1110, the "zoom out" icon 1108 to view a smaller version of the signature 1110, or the like. Upon acceptance of the addition of the signature image 1110, flow proceeds from step 734 to step 736. At step 736, the document processing device 104 generates a composite document output inclusive of the received electronic document and the superimposed signature image on the selected signature area in accordance with the received document processing request. 

Therefore, in view of Daos, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the processor executes 

Re claim 13: The teachings of Parry in view of Tecu are applied to independent claim 8 above.
Claim 13 is similar to claim 6 above.  Please refer to the rationale of claim 6 for the rejection of claim 13.


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parry, as modified by Tecu, as applied to claims 1 and 8 above, and further in view of Kobayashi (US Pub 2004/0199862).

Re claim 7: The teachings of Parry in view of Tecu are applied to independent claim 1 above.
However, Parry fails to specifically teach the features of the image forming apparatus of claim 1, wherein the user-specific information is stored for each user in the memory during the embedding process, and, when the image forming job is completed, the user-specific information is deleted from the memory.  

Kobayashi teaches wherein the user-specific information is stored for each user in the memory during the embedding process, and, when the image forming job is completed, the user-specific information is deleted from the memory (e.g. the information discloses the synthesizing of signature information onto a document, which is taught in ¶ [73] and [74].  After the document with the signature is printed, the signature information is deleted, which is taught in ¶ [40] and [41].).

[0040] The signature memory 19 temporarily stores the signature information from the operation section controller 17. The signature memory 19 deletes the temporarily stored signature information after printing of the temporarily stored signature information is completed. This is to prevent the signature information from being stolen, or the like. 

[0041] The deletion timing of the signature information in the signature memory 19 is not limited, in general, as long as the security of the signature information is protected, and, for example, in the case where printing of documents on a plurality of sheets is instructed, the timing may be at the completion of document printing of the first sheet thereof, or may be at the completion of document printing of all the sheets.

[0073] After the signature information is input, the position at which the signature is to be printed is determined by the user (S5). For example, in FIG. 2, the user can determine the signature position by using the signature position determination section 162. 


Therefore, in view of Kobayashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the user-specific information is stored for each user in the memory during the embedding process, and, when the image forming job is completed, the user-specific information is deleted from the memory, incorporated in the device of Parry, as modified by Tecu, in order to delete signature information stored in the system, which prevents this information from being stolen (as stated in Kobayashi ¶ [40]).  

Re claim 14: The teachings of Parry in view of Tecu are applied to independent claim 8 above.
Claim 14 is similar to claim 7 above.  Please refer to the rationale of claim 7 for the rejection of claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris discloses adding ratification information to the document before printing.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672